WALGREEN CO. EXECUTIVE
DEFERRED PROFIT-SHARING PLAN

Walgreen Co. (the "Company") maintains a non-qualified unfunded deferred
compensation and profit-sharing program for certain of its employees as
described herein, which program was originally effective as of January 1, 1990.
The following shall constitute the terms and conditions of the Walgreen Co.
Executive Deferred Profit-Sharing Plan (this "Plan"), as restated effective
January 1, 2003.

1. Administration. This Plan shall be administered by the Trustees of the
Walgreen Profit-Sharing Retirement Plan (the "Profit-Sharing Plan"), who will
have, to the extent appropriate, the same powers, rights, duties, obligations
and indemnity with respect to this Plan as they do with respect to the
Profit-Sharing Plan (pursuant to Section 8 of the Profit-Sharing Plan).
Consistent with such rights under the Profit-Sharing Plan, each determination
provided for under this Plan shall be made by these Trustees under such
procedures as may from time to time be prescribed by them, and shall be made in
their absolute discretion. Any such determination shall be conclusive on all
persons.

2. Eligibility. Each employee of the Company or one of its subsidiaries who
meets all of the following requirements and who is not a participant in the
Walgreen Profit-Sharing Restoration Plan shall be eligible to participate in
this Plan:

(a) The employee is a participant in the Profit-Sharing Plan.

(b) The employee’s "regular contributions" under Section 4.1 of the
Profit-Sharing Plan are limited by operation of one or more of the
"Profit-Sharing Plan Limits," which shall consist of the following:

 1. the annual compensation limit of Section 401(a)(17) of the Internal Revenue
    Code of 1986, as amended (the "Code"), as set forth in Section 3.7 of the
    Profit-Sharing Plan;
 2. the limitations on the employee’s "five percent contribution" under Section
    4.1(b) of the Profit-Sharing Plan, by operation of subsections (i)(B) and/or
    (ii) thereof; and
 3. the limitations under Section 415 of the Code, as set forth in Sections 3.4,
    3.6 and 4.6(a)(ii) of the Profit-Sharing Plan.

(c) The employee executes an irrevocable election under this Plan.

This plan is an unfunded plan maintained primarily to provide deferred
compensation benefits for a select group of "management or highly-compensated
employees" within the meaning of Sections 201, 301, and 401 of the Employee
Retirement Income Security Act of 1974, as amended ("ERISA"), and therefore is
exempt from the provisions of Parts 2, 3 and 4 of Title I of ERISA. Accordingly,
the Board of Directors of the Company may terminate this Plan and make no
further benefit payments or remove certain employees as participants if it is
determined by the United States Department of Labor, a court of competent
jurisdiction, or an opinion of counsel that this Plan constitutes an employee
pension benefit plan within the meaning of Section 3(2) of ERISA (as currently
in effect or hereafter amended) which is not so exempt. In the event employees
are removed as participants, the Trustees of the Profit-Sharing Plan shall
commence payment of the benefits under this Plan to those participants over a
period of up to five years (as selected by the Trustees).

3. Participant Deferred Profit-Sharing Contribution. Each participant shall make
an irrevocable election in writing to defer under this Plan any amount he or she
is unable to contribute to the Profit-Sharing Plan by operation of the
Profit-Sharing Plan Limits.

4. Executive Deferred Profit-Sharing Account. The Company shall establish and
maintain a bookkeeping account in the name of each participant, which shall be
known as his or her "Executive Deferred Profit-Sharing Account" and which shall
be credited with the amount of compensation deferred under this Plan. A
participant's bookkeeping account hereunder shall at all times be reflected on
the Company's books as a general unsecured and unfunded obligation of the
Company, and this Plan shall not give any person any right or security interest
in any asset of the Company nor shall it imply any trust or segregation of
assets by the Company.

5. Credits to the Executive Deferred Profit-Sharing Account.

(a) Deferral Amounts. By virtue of his or her election to participate in this
Plan, for each Plan Year each participant shall defer compensation under this
Plan equal to the difference between (1) the amount of regular contributions
that the participant would have made under the Profit-Sharing Plan if the
Profit-Sharing Plan Limits did not apply, and (2) the actual amount of his or
her regular contributions to the Profit-Sharing Plan. In lieu of receiving this
deferred amount as current compensation, the participant’s Executive Deferred
Profit-Sharing Account shall be credited with this deferred amount.

(b) Profit Sharing Allocation Amounts. For each Plan Year each participant's
Executive Deferred Profit-Sharing Account shall also be credited by an amount
equal to the difference between (1) the amount that would have been allocated to
the participant’s "employer contribution account" under the Profit-Sharing Plan
(including a share of certain deemed forfeitures) if the Profit-Sharing Plan
Limits did not apply and if the amount deferred under Paragraphs 3 and 5(a)
above were treated as compensation under the Profit-Sharing Plan, and (2) the
actual amount allocated to his or her employer contribution account under the
Profit-Sharing Plan.

6. Adjustments to the Executive Deferred Profit-Sharing Account.

(a) General. The amounts credited to a participant's Executive Deferred
Profit-Sharing Account shall be adjusted to reflect the earnings, gains, losses
and expenses that would have been debited or credited to such amounts had they
been allocated to the participant's accounts under the Profit-Sharing Plan and
invested in the same manner as such accounts would be invested thereunder. Such
adjustment shall be determined by the Trustees of the Profit-Sharing Plan, and
their determination shall be final and conclusive.

(b) Timing of Adjustments and Credits. All credits and adjustments to a
participant's Executive Deferred Profit-Sharing Account shall be made within
reasonable proximity to the dates such credits and adjustments would have been
made if they were effected under the Profit-Sharing Plan.

(c) Debits to Reflect Additional Contributions to the Profit Sharing Plan. As
required by Paragraph 6(b), deferrals and profit sharing allocations described
in Paragraph 5 above are credited under this Plan to replace participant regular
contributions and employer contributions that are not initially deposited on the
participant’s behalf to the Profit-Sharing Plan, even though it may subsequently
be determined that such contributions may be made on the participant’s behalf
under the Profit-Sharing Plan. In such event, the participant’s Executive
Deferred Profit-Sharing Account under this Plan shall be debited by the amount
of such deposits at the time of such delayed Profit-Sharing deposits. Such
debits shall be exclusive of any earnings, gains and losses credited under
Paragraph 6(a); provided, however, that the Trustees of the Profit-Sharing Plan
shall have the discretion to reduce the amount to be debited under this Plan
(and the corresponding amount to be deposited to the Profit-Sharing Plan) by any
losses or distributions incurred under this Plan to the extent the participant’s
total account balance under this Plan is less than what would otherwise have
been the delayed Profit-Sharing Plan deposit.

7. Payment of Account Balances. A participant who terminates employment by
reason of retirement on or after attaining age 62, death, permanent disability,
or otherwise after becoming 100% vested in his or her employer contribution
account under the Profit-Sharing Plan shall be entitled to payment of the
amounts credited to his or her Executive Deferred Profit-Sharing Account under
Paragraphs 5 and 6 at the time and in the manner provided in Paragraph 8 below.
For purposes of the preceding sentence, "permanent disability" shall be as
defined in the Profit-Sharing Plan. If a participant terminates employment prior
to becoming 100% vested under the Profit-Sharing Plan, such participant shall be
entitled to payment of the portion of the amounts credited to his or her
Executive Deferred Profit-Sharing Account under Paragraphs 5 and 6(a) of this
Plan which is "vested," when measured with reference to the vesting schedule
under the Profit-Sharing Plan, and the remainder shall be forfeited.

8. Time and Manner of Payment of Account Balances. The Trustees of the
Profit-Sharing Plan shall, in their sole discretion, select the time and manner
in which participants' account balances shall be distributed, which may include
the methods permitted under the Profit-Sharing Plan.

9. Effect on Other Benefit Plans. Except in the case of amounts subsequently
debited in accordance with Paragraph 6(c), amounts credited or paid under this
Plan and the amount of any pay reduced pursuant to Paragraphs 3 and 5(a) shall
not be considered to be compensation for the purposes of any qualified plan
maintained by the Company. The treatment of such amounts under other employee
benefit plans or programs shall be determined pursuant to the provisions of such
plans or programs.

10. Facility of Payment. If the participant or his or her beneficiary is
entitled to payments under this Plan and in the opinion of the Trustees of the
Profit-Sharing Plan such person becomes in any way incapacitated so as to be
unable to manage his or her financial affairs, the Company may make payments to
the participant's or beneficiary's legal representative or similar person, to a
custodian under the Uniform Gifts or Transfers to Minors Act of any state, or in
such other manner for the benefit of the participant or beneficiary that the
Trustees consider advisable. Any payments made in accordance with the preceding
sentence shall be a full and complete discharge of any liability for such
payment hereunder. Upon a participant’s death, payment under this Plan shall be
made to the beneficiary or beneficiaries applicable for such Participant under
the Profit-Sharing Plan. Any payments made in accordance with the preceding
sentences shall be a full and complete discharge of any liability for such
payments hereunder.

11. Effect of Payment. The full payment of a Participant’s benefit under this
Plan shall completely discharge all obligations on the part of the Company to
the participant (and the participant’s beneficiary) with respect to the
operation of this Plan, and the participant’s (and participant’s beneficiary’s)
rights under this Plan shall terminate.

12. Non-Alienation. All rights and benefits under this Plan are personal to the
participant, and neither this Plan nor any right or interest of a participant or
any person arising under this Plan is subject to voluntary or involuntary
alienation, sale, transfer, or assignment without the Company's consent.

13. Claims Procedures. If a participant or his or her beneficiary (hereinafter
referred to as a "Claimant") is denied all or a portion of an expected benefit
under the Plan for any reason, he or she may file a claim (and thereafter appeal
any denied claim) in accordance with the procedures set forth in the Summary
Plan Description for the Profit-Sharing Plan, which are incorporated by
reference herein for this purpose.

14. Withholding for Taxes. The Company may withhold from any payment made by it
under this Plan such amount or amounts as may be required for purposes of
complying with the tax withholding or other provisions of the Code or the Social
Security Act or any state's income tax act or for purposes of paying any estate,
inheritance or other tax attributable to any amounts payable hereunder.

15. Employment Rights. This Plan is not a contract of employment, and
participation in this Plan will not give any participant the right to be
retained in the employ of the Company, nor any right or claim to any benefit
under this Plan, unless the right or claim has specifically accrued under this
Plan.

16. Amendment or Termination. The Company may in its sole discretion terminate
or amend this Plan at any time. No such termination or amendment shall change
the then existing credits to or adjustments of a participant's bookkeeping
account as set forth in Paragraphs 4-6 or alter his or her right to receive a
distribution thereof in accordance with Paragraph 7; provided, however, that if
the Company is liquidated, it shall have the exclusive right to determine the
value of each participant's bookkeeping accounts, as of a date established by
the Trustees of the Profit-Sharing Plan and to pay any unpaid distributions in
any manner which such Trustees determine to be just and equitable.

17. Trust Fund. The Company shall be responsible for the payment of all benefits
provided under this Plan. At its discretion, the Company may establish one or
more trusts, with such trustees as the Trustees of the Profit-Sharing Plan may
approve, for the purpose of assisting in the payment of such benefits. Although
such a trust shall be irrevocable, its assets shall be held for payment of all
of the Company's general creditors in the event of insolvency. To the extent any
benefits provided under this Plan are paid from any such trust, the Company
shall have no further obligation to pay them. If not paid from the trust, such
benefits shall remain the obligation of the Company.

18. Successors. Unless otherwise agreed to, this Plan is binding on and will
inure to the benefit of any successor to the Company, whether by way of merger,
consolidation, purchase or otherwise.

19. Controlling Law. This Plan shall be construed in accordance with the laws of
the State of Illinois.

20. Severability. If any provision of this Plan shall be found to be invalid or
unenforceable by a court of competent jurisdiction, the validity or
enforceability of the remaining provisions of this Plan shall remain in full
force and effect.